Case 1:15-cv-22326-JEM Document 114 Entered on FLSD Docket 10/03/2018 Page 1 of 2



                           UN ITED STA TES D ISTRICT CO UR T FO R TH E
                                 SO UTHERN DISTR ICT O F FLO RID A
                                          M IAM IDIVISION
                       C ase N um ber:15-22326-C 1V -M A RTIN EZ-G O O D M A N

   LEONARDO CRUZ TORRES and a11 others
   similarlysituatedunder29U.S.C,j216(b),
          Plaintiff,



   SO LID BUILD ER S, IN C., and IGN AC IO
   HERNA N DEZ,
         Defendants.
                                        /

                  ORDER ON DEFAULT FINAL JUDGM ENT PRO CEDURE
          THIS CAUSE came before the Court upon Plaintiff's Notice of Defendants' Non-

   Com pliance w ith the Court's Order and Request for Entry of Final D efault Judgm ent against

   Defendants,Jointly and Severally (ECF No.691.The Courtpreviously issued an order,dated
   August 27, 2018, requiring D efendants Solid Builders, lnc. and Ignacio H ernandez to retain

   counseland have said counselfile a notice of appearance on or before Septem ber7,2018.In the

   caseoflgnacio Hernandez,the Courtordered him to file aNotice oflntentto Proceed Pro Se on

   orbefore September7,2018,ifhe choseto proceed withoutan attorney (ECF No.1071.The
   Courthasreviewed the record in thisaction and is otherwise fully advised in theprem ises.To

   date,Defendants Solid Builders,Inc.and Ignacio Hernandezhavenotcomplied with the Court's

   priororder(ECFNo.1071.Accordingly,aftercarefulconsideration,itishereby:
         ORDERED AND ADJUD GED that

                 Plaintiff shall file a M otion for D efaultFinalJudgm entno laterthan O ctober 8.

   2018,that includes afûdavits of the amount due by Defendants,if necessary,and any other

   supporting docum entation necessary to determ ine the m easureofdamages. The Courtnotesthat

   Plaintiffhaspreviously filed a M otion forFinalDefaultJudgment(ECF No.110j.lfPlaintiff
Case 1:15-cv-22326-JEM Document 114 Entered on FLSD Docket 10/03/2018 Page 2 of 2



   doesnotintendto amendhismotion (ECFNo.1101,Plaintiffshallsendacopyofthepreviously
   filed m otion to Defendants'counselorto Defendants,ifa Defendantdoesnothave counsel. In

   the certificate ofservice,Plaintiffshallindicate thatnotice w as sentand w here itw as sent.

          2.      lf Defendants fail to respond to this Court's prior order (ECF No. 1071 by
   October 12.2018.then defaultfinaljudgmentmay be entered. Simply put for individuals
   withoutan attorney,ifDefendantsdo notsend an objection to the Clerk ofCourtbefore the
   above deadline,then Plaintiff m ay be able to obtain the relief requested in Plaintiffs A m ended

   Complaint.

                 Plaintiff shall imm ediately send a copy of this Order to Defendants Solid

   Builders,lnc.and Ignacio H ernandez and file a certificate ofservice on the record.

          4.    The Clerk shallAD M IN ISTR ATIV ELY CLO SE this case for statisticalpurposes

   only. This shallnotaffectthe substantive rightsofthe parties.




          DONEANDORDEREDinchambersatMiami,Florida,thisF dayofOctober,2018.
                                                                  .   t,

                                                          JO SE . AR      Z
                                                          UN ITE STA TES D IST 1CT JUD G E
   Copiesprovidedto:
   M agistrate Judge Goodm an
   A 11CounselofRecord




                                                 -   2-
